Citation Nr: 0702795	
Decision Date: 01/30/07    Archive Date: 02/06/07

DOCKET NO.  04-30 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an initial evaluation in excess of 20 percent 
for thoracic scoliosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Millikan Sponsler, Associate Counsel


INTRODUCTION

The veteran served on active military duty from December 1985 
to December 1988.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from a rating decision by 
the St. Louis, Missouri, Regional Office (RO) of the 
Department of Veterans Affairs (VA) and Board remand.  During 
the pendency of this appeal, the veteran's claims file was 
transferred to the Lincoln, Nebraska RO.


FINDING OF FACT

Prior to September 26, 2003, thoracic scoliosis was 
manifested by pain with full thoracolumbar range of motion.  
On and after September 26, 2003, thoracic scoliosis is 
manifested by pain and cervical spine flexion to 30 or 40 
degrees.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 20 
percent for thoracic scoliosis have not been met.  38 
U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5299-5291 (2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5299-5239 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the veteran's claim for entitlement to an 
initial evaluation in excess of 20 percent for thoracic 
scoliosis, VA has met all statutory and regulatory notice and 
duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2006).  Prior to a 
post-remand adjudication of the veteran's claim, an October 
2005 letter satisfied the duty to notify provisions.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  Although notice was 
not provided to the veteran prior to the initial adjudication 
of this claim informing him that a disability rating and an 
effective date would be assigned should the claim of service 
connection be granted, the Board finds that the veteran has 
not been prejudiced.  "In cases where service connection has 
been granted and an initial disability rating and effective 
date have been assigned, the typical service-connection claim 
has been more than substantiated-it has been proven, thereby 
rendering section 5103(a) notice no longer required because 
the purpose that the notice is intended to serve has been 
fulfilled."  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 
491 (2006).  This letter also requested that the veteran 
provide any evidence in his possession that pertained to this 
claim.  38 C.F.R. § 3.159(b)(1).  

The veteran's service medical records, VA medical treatment 
records, and VA examination reports have been obtained.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no indication 
in the record that additional evidence relevant to the issues 
decided herein is available and not part of the claims file.  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there 
is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006); see also Dingess/Hartman, 19 Vet. App. 473.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2006).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2006).  In resolving this factual issue, the 
Board may only consider the specific factors as are 
enumerated in the applicable rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 
Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2006).  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

Where an increase in the disability rating is at issue, the 
present level of the veteran's disability is the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The 
Board notes, however, that this rule does not apply here, 
because the current appeal is based on the assignment of an 
initial rating for a disability following an initial award of 
service connection for this disability.  Fenderson v. West, 
12 Vet. App. 119, 126 (1999).  Instead, evidence 
contemporaneous with the claim and the initial rating 
decision are most probative of the degree of disability 
existing when the initial rating was assigned and should be 
the evidence "used to decide whether an original rating on 
appeal was erroneous."  Fenderson, 12 Vet. App. at 126.  If 
later evidence indicates that the degree of disability 
increased or decreased following the assignment of the 
initial rating, "staged" ratings may be assigned for 
separate periods of time.  Fenderson, 12 Vet. App. at 126.

Service connection for thoracic scoliosis was granted by a 
December 2003 rating decision and a 20 percent evaluation was 
assigned under 38 C.F.R. § 4.71a, Diagnostic Code 5299-5239, 
effective December 18, 2002.  The veteran filed a notice of 
disagreement alleging he was entitled to a higher percentage 
evaluation.  The RO issued a statement of the case in June 
2004 and in August 2004, the veteran filed a substantive 
appeal regarding the disability evaluation.  

A December 2002 VA spine x-ray report found moderate thoracic 
spine scoliosis, with convex curvature to the right at the 
level of T11.  Otherwise the bodies were normally aligned, 
the interspaces were of normal width, and there was no 
evidence of fracture, dislocation, or other bone or joint 
pathology.  The impression was dextroscoliosis at T11 in the 
lower thoracic spine.  In a June 2003 VA medical record, the 
veteran reported radiating pain from his back to his leg for 
several minutes while at work.  The veteran was working at a 
food distributor as a forklift operator.  The veteran was 
able to obtain good pain relief with ibuprofen and used a 
lumbar brace at work.  The veteran denied any bowel or 
bladder dysfunction.  Upon examination, the veteran was 
ambulatory without antalgia, appeared comfortable 
transferring from a chair to the exam table, and was able to 
heel and toe walk without weakness or incoordination.  
Straight leg raises were negative bilaterally.  There was 
full range of motion with no pain.  The thoracic spine was 
tender to very light touch, out of proportion to the physical 
examination finding, and there was mild parathoracic muscle 
spasm with palpation.  The assessments included chronic low 
back pain with occasional pain radiation but no evidence of 
radiculopathy. 

In a July 2003 VA physical therapy consultation record, the 
veteran reported pain in the thoracic region, muscle spasms, 
and extreme tenderness to touch along the thoracic vertebrae.  
The veteran reported stiffness and described his back pain as 
constant, aching, low level, and 5/10, with periods of sharp 
pain.  An aggravating factor was lifting and alleviating 
factors were ibuprofen, stretching, running, and lying on his 
back on a hard surface.  The veteran reported that until 
recently he had worked for a food company as a forklift 
operator, but had to quit because he was physically unable to 
continue.  The veteran ran regularly and did resistance 
training.  Upon examination, there was thoracic scoliosis 
with right convexity, increased thoracic kyphosis, and 
decreased right shoulder height.  There was exquisite 
tenderness on palpation to thoracic spinous processes T5-T12.  
The assessments included thoracic back pain and scoliosis.  

In a July 2003 VA orthopedic consultation, the veteran 
reported back pain that occasionally radiated to the left 
toes and exquisite tenderness to the touch.  The veteran 
reported using ibuprofen, capsaicin, and flexeril.  Upon 
examination, there was 5/5 to 5-/5 strength of the bilateral 
upper and lower extremities and negative straight leg raises.  
The veteran could toe/heel walk and there was sensation to 
light touch throughout.  An x-ray showed scoliosis in the 
lower thoracic spine.  The assessment was back pain and 
likely muscle spasm.

A September 2003 VA physical therapy record indicated the 
veteran reported back pain of 6/10 when standing or sitting, 
with relief upon lying down.  The veteran reported that he 
wore a brace once, but it caused more pain.  Upon 
examination, there was thoracic scoliosis, right convexity, 
and increased thoracic kyphosis.  The assessments included 
thoracic back pain and scoliosis.  An October 2003 VA record 
indicated the veteran was seen for follow-up of scoliosis.  
The veteran complained of pain of the entire back, worse in 
the mid-back region, but without radiation.  The veteran 
noted temporary pain relief from ibuprofen and flexeril.  The 
veteran reported that he was now working as an oil changer, 
and there were no limitations on work or on his activities of 
daily living, although the pain affected his sleep.  Upon 
examination, paravertebral muscles were tense with spasm.  

An October 2003 VA spine examination was conducted.  The 
veteran reported chronic back pain since service discharge.  
The veteran used ibuprofen for pain relief.  The veteran 
stated the pain was a constant stiffness and was 4/10.  The 
veteran stated that the thoracic spine was most painful.  The 
veteran reported flare-ups that occurred twice per day that 
could be 9/10.  The flare-ups were precipitated by increased 
movement or activity, lifting, bending, stooping, increased 
walking, or sitting or standing in one position too long, and 
that he could not run or walk for long periods of time 
anymore.  An alleviating factor was medicine.  The veteran 
also complained of stiffness and weakness in the thoracic and 
lumbosacral spine, but denied weight loss, fever, malaise, 
dizziness, visual disturbances, bladder or bowel 
incontinence, and erectile dysfunction.  The veteran did not 
use a cane, crutches, or back brace.  The veteran had a back 
brace, but it made the pain worse.  The veteran stated he 
could walk about four blocks and tried to walk to help his 
back.  He denied unsteadiness, falls, and back surgery.  The 
veteran reported that he could only work part-time and was 
currently working at an oil-changing place.  Since service 
discharge, he had worked at the post office, with a food 
service company, and with UPS, but with each job, he felt he 
could not keep up the pace due to back symptoms.  

Upon physical examination, there was unsteady gait, but the 
veteran was able to walk with his heels and tip toes and 
heel-toe without any problems.  The veteran was unable to 
deep knee bend except to about 35-45% and could not waddle at 
all due to pain.  There was kyphosis, thoracic lumbar 
scoliosis, and spine curvature.  There was no muscle atrophy, 
redness, discoloration, or bony prominences along the spine, 
but there was slight lower back pain tenderness to palpation 
and severe tenderness to palpation to the thoracic region.  
There was also muscle spasm along the thoracic region.  Upon 
range of motion testing, thoracolumbar flexion was to 45 
degrees with pain, extension was to 20 degrees with pain, 
bilateral lateral flexion was to 40 degrees, and bilateral 
rotation was to 35 degrees.  Cervical spine flexion was to 30 
degrees, extension was to 30 degrees, bilateral lateral 
flexion was to 40 degrees, and bilateral rotation was to 55 
degrees, all without pain and fatigability.  Straight leg 
raises were negative.  Neurological examination showed 5/5 
and equal upper and lower extremity strength, equal grips, 
and +2 deep tendon reflexes of the upper and lower 
extremities.  The examiner noted that x-rays showed normal 
lumbosacral spine and mild scoliosis of the thoracic spine. 
The diagnosis was scoliosis of the thoracic spine with 
decreased range of motion.  

A February 2004 VA medical record indicated the veteran 
reported chronic back pain and scoliosis.  The veteran 
reported that he had decreased his work hours as a customer 
service manager to 25 hours per week due to back pain.  A 
June 2004 VA record noted a prior medical history of cervical 
spine degenerative joint disease and thoracic spine 
scoliosis.  Upon examination, there was scoliosis of the mid-
thoracic spine, no spasms, and no costovertebral angle 
tenderness.  In a July 2004 VA record, the veteran reported 
pain and upper back spasms.  Upon physical examination, there 
was point tenderness on the bilateral rhomboids at T2-3, but 
no spasm or muscle atrophy.  The assessment was mild postural 
scoliosis.  The examiner noted the defect was minor as there 
was 5-10 degrees of spine curvature.  

In an August 2004 VA medical record, the veteran was seen for 
follow-up.  The veteran stated that while lying in bed two 
weeks prior, he felt a pop go through his whole spine and 
then had numbness and tingling down his spine.  The veteran 
denied current numbness and tingling but stated that his 
spine had not felt right since that time.  An August 2004 VA 
complete spine x-ray showed moderate dextroscoliosis of the 
lower thoracic and upper lumbar spine, unremarkable 
alignment, no acute fractures or dislocations, and no 
significant arthritis changes.  In a September 2004 VA 
medical record, the veteran reported constant back pain that 
radiated and was sharp and aching.  He reported pain was 
aggravated by lifting and raising arms.  A September 2004 VA 
joints examination was conducted.  The veteran reported 
scoliosis, but denied any periods of incapacitation in the 
past 12 months or any affect on his occupation.  The veteran 
completed his activities of daily living without interference 
and did not use crutches, cane, or a walker.  

In an October 2004 VA physical therapy consultation, the 
provisional diagnosis was back pain.  The veteran complained 
of 4-9/10 mid-back pain worse with prolonged postures and 
better with movement, stretching, and hot baths.  The veteran 
reported that he was a clerk and student.  Upon examination, 
there was mild dextroscoliosis with right hump, unremarkable 
gait, no assistive devices, and lumbar lordosis within normal 
limits.  Light touch sensation was intact to L2, L3, L4, L5, 
and S1, bilaterally.  There was good hip, knee, and ankle 
strength.  There was lumbar range of motion within normal 
limits, with increased pain upon extension and lateral 
flexion.  In a November 2004 VA nurse triage note, the 
veteran complained of worsened upper back pain, tingling.  
The assessment was chronic pain.  In a November 2004 VA 
record, the veteran complained of back pain.  Upon 
examination, there was tenderness in the area of lumbar 
rhomboid muscles and a mild amount of spasm.

In a May 2005 VA nurse triage note, the veteran reported 
worsening of chronic mid-back pain of over 1 week.  The 
veteran also reported numbness, and tingling, but no urinary 
or bowel issues.  The veteran stated that the ambulated 
without difficulty.  The pain was described as constant, 
aching, throbbing, and tingling.  An exacerbating factor was 
lifting and medication was an alleviating factor.  A May 2005 
VA record indicated the veteran was seen for mid-back pain.  
The veteran reported the pain had worsened for one week and 
that ibuprofen and muscle relaxers had not provided 
significant help.  There was pain in the mid-thoracic area, 
but no radiation, numbness, tingling sensation, or bowel or 
bladder problem.  Upon examination, there was no gait 
disturbance and the veteran was able to stand from a chair 
without assistance.  Thoracic and lumbosacral spine were 
quite concave with slight tilt to left.  There was 
lumbosacral spine flexion to 80 or 90 degrees, extension to 
25 or 30 degrees, and lateral flexion to 20 or 30 degrees.  
There was mild tenderness at the mid-thoracic area and the 
veteran was able to walk on the toes and heels.  The 
assessment was chronic back pain with dextroscoliosis.  

At the June 2005 Board videoconference hearing, the veteran 
stated that he had constant back pain, flare-ups upon 
activity, that he wasn't working due to back pain, that he 
was a full-time student, and that after service, he hasn't 
been able to physically keep up with his jobs and has had to 
quit each one.

June 2005 VA lumbar spine magnetic resonance imaging (MRI) 
impressions included small to moderate right paracentral disc 
herniation with likely compression of right S1 nerve root, 
mild to moderate degenerative disc disease, disc bulges, and 
facet osteoarthritis at multiple levels, and no spinal canal 
stenosis.  June 2005 VA thoracic spine MRI impressions were 
moderate degenerative disc disease and spondylitic changes, 
mild scoliosis towards the right, and no large disc 
herniation or canal stenosis.  

In a January 2006 VA medical record, the veteran reported 
back and neck pain that had increased since the night before.  
In another January 2006 VA record the veteran denied loss of 
bowel or bladder control.  In a May 26, 2006 VA medical 
record, the veteran was seen for upper back, neck, and 
headache pain that was 7/10.  The veteran reported that the 
pain had worsened in the past three days and that felt 
nothing alleviated the pain except for relaxation and time.  
He reported the episodes generally lasted for a week or more.  
The veteran reported that the pain disrupted his life, 
affected his grades at school, and was affecting his ability 
to keep a job.  The veteran stated the pain started with 
muscle spasms in the upper back and progressed to the neck 
and a headache.  A May 30, 2006 VA record indicated the 
veteran reported radiating back pain and spasms.  There was a 
history of scoliosis and chronic back pain.  The veteran 
described the pain as constant, shooting, and throbbing.  
Exacerbating factors were sitting, standing, and walking, and 
there were no alleviating factors.  

A May 2006 VA neurological and spine examination was 
conducted.  The veteran reported that he had been employed as 
a package hander at a Federal Express facility for eight 
months.  His work involved using a scanning device to check 
items and he described his pain while working as a severe 
muscle ache.  He reported that he had been a mail deliveryman 
for seven years, but quit because he was frequently absent 
due to spinal symptoms.  The veteran reported that he 
experienced a feeling in his back of being stressed out or 
having repeated charlie horses and that physical stress made 
it worse.  The pain was constant and frequent movement caused 
a period of exaggeration of pain or flare-up.  These episodes 
occurred three times a day to three times a week and lasted 
anywhere from 20 to 30 minutes and were sufficiently severe 
to inhibit his moving.  Lying on the floor sometimes improved 
his comfort level, but an industrial back corset did not 
help.  Heat and ibuprofen were alleviating factors.  The 
veteran denied cramps or weakness except in the right leg and 
neck.  There was no difficulty falling to sleep but there was 
sleep fragmentation.  Upon a review of the claims file, the 
examiner found that the veteran suffered from a disease of 
the entire spine that was maximal in the junction of the 
middle and lower thirds of the thoracic region.  The examiner 
also stated that separation of symptoms from service-
connected and non-service-connected disorders was virtually 
impossible.  

Upon examination, the veteran could rise to heels and toes 
and squat and rise reluctantly over a short range due to 
spinal pain.  The veteran maintained the direction of gait 
when walking forward with his eyes closed and backward with 
closed and open.  He performed tandem gait adequately.  All 
reflexes were 2+ without altitudinal asymmetry.  The 
veteran's appreciation of pinprick, touch, temperature, 
position, and vibration were preserved.  There was scoliosis 
to the right approximately 15 degrees, exaggerated thoracic 
kyphosis, and a deepened lumbar lordosis.  The maximal point 
of scoliosis was the junction of the middle and lower thirds 
of the thoracic spine.  Throughout the examination, the 
veteran complained of pain especially upon palpation of the 
spine, maximal at the site of the apex of the scoliosis.  
Cervical spine extension was to 65 degrees, with terminal 
slowing and complaint of pain; flexion was to 40 or 45 
degrees, slowly with grimacing and complaint of pain; 
bilateral lateral flexion was to 20 or 25 degrees, with pain; 
and bilateral rotation was to no more than 25 degrees, with 
slowing at end of movement, complaint of pain, and variation 
in the range of motion with repetition.  There was no 
incoordination, but fatigability throughout.  In the thoracic 
region, there was maintained abduction over the left scapula.  
The examiner noted two findings of thoracolumbar extension:  
0 degrees because of pain and between 15 and 20 degrees.  The 
veteran could bend forward 90 degrees, but only using his 
hips and knees and complained of thigh pain while doing so.  
The veteran refused to attempt other lumbar spine movements 
due to pain.  The veteran was able to tolerate seated 
straight leg raises to 90 degrees without flip or bowstring 
phenomenon.  The examiner noted that the thoracolumbar spine 
moved as a unit.  There was no abnormality of the XII cranial 
nerves and posture, tone, power, coordination, and pattern of 
skilled movement were all unremarkable.  The examiner opined 
that the type of work that the veteran was currently doing 
was suitable because he was not required to lift or bend a 
great deal and performed sedentary tasks, apparently to his 
own and his employer's satisfaction.  The diagnoses were 
juvenile kyphoscoliosis, probably secondary to 
osteochondritis beginning at midthoracic region and multiple 
head, neck, and spine pain.

A May 2006 VA cervical spine MRI found mild degenerative disc 
disease at multiple levels, moderately large prominent left 
posterior lateral osteophyte with deformity of the thecal 
sack, no cord compression, mild narrowing left lateral 
recess, and small broad-based right foraminal disc hernation 
at C5-C6 with mild narrowing of right C6 neural foramina.

During the pendency of this appeal, VA revised the criteria 
for diagnosing and evaluating the spine, effective September 
26, 2003.  See 68 Fed. Reg. 51454-51458 (2003).  When a new 
regulation is issued while a claim is pending before VA, 
unless clearly specified otherwise, VA must apply the new 
provision to the claim from the effective date of the change 
as long as the application would not produce retroactive 
effects.  See VAOPGCPREC 7-03; 69 Fed. Reg. 25179 (2003).  
The amended versions may only be applied as of their 
effective date and, before that time, only the former version 
of the regulation may be applied.  See VAOPGCPREC 3-00; 65 
Fed. Reg. 33422 (2000); see also Kuzma v. Principi, 341 F.3d 
1327 (Fed. Cir. 2003).  The RO addressed the veteran's claim 
for increase under both the old criteria in the Schedule and 
the current regulations.  Thus, there is no prejudice to the 
veteran for the Board to apply the regulatory revisions of 
September 26, 2003 in the adjudication of this appeal.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

The veteran's thoracic spine scoliosis was rated under 
Diagnostic Code 5299-5239, indicating an unlisted disability, 
thoracic scoliosis, rated by analogy to Diagnostic Code 5239 
for spondylolisthesis or segmental instability.  See 38 
C.F.R. §§ 4.20, 4.27 (2006).

Prior to September 26, 2003, the rating criteria for 
limitation of dorsal spine motion assigned noncompensable, 10 
percent, and 10 percent ratings assigned for slight, 
moderate, and severe limitation of motion, respectively.  
38 C.F.R. § 4.71a, Diagnostic Code 5291 (2002).

The evidence of record prior to September 26, 2003 indicates 
painful thoracic scoliosis with full range of spine motion.  
Accordingly, an evaluation in excess of 20 percent is not 
warranted for the veteran's service-connected thoracic 
scoliosis prior to September 26, 2003.  38 C.F.R. § 4.71a, 
Diagnostic Code 5291 (2002).

The Board has considered the application of other diagnostic 
codes in effect prior to September 26, 2003.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  But the codes are not for 
application because there is no objective medical evidence of 
residuals of a vertebra fracture, ankylosis of the complete, 
cervical, dorsal, or lumbar spine, limitation of cervical or 
lumbar spine motion, intervertebral disc syndrome, sacroiliac 
injury and weakness, or lumbosacral strain.  See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5285, 5286, 5287, 5288, 5289, 5290, 
5292, 5293, 5294, 5295 (2002).  

Under the revised rating criteria beginning on September 26, 
2003, a 100 percent evaluation is assigned for unfavorable 
ankylosis of the entire spine; a 50 percent evaluation is 
assigned for unfavorable ankylosis of the entire 
thoracolumbar spine; a 40 percent evaluation is assigned for 
unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine; a 30 percent evaluation is assigned for forward 
flexion of the cervical spine 15 degrees or less; or, 
favorable ankylosis of the entire cervical spine; and a 20 
percent evaluation is assigned for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 degrees; or, 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, the combined range of motion of 
the cervical spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a, General 
Rating Formula for Diseases and Injuries of the Spine 
(General Rating Formula) (2006).

For VA compensation purposes, normal forward flexion of the 
cervical spine is zero to 45 degrees, extension is zero to 45 
degrees, left and right lateral flexion are zero to 45 
degrees, and left and right lateral rotation are zero to 80 
degrees.  Normal forward flexion of the thoracolumbar spine 
is zero to 90 degrees, extension is zero to 30 degrees, left 
and right lateral flexion are zero to 30 degrees, and left 
and right lateral rotation are zero to 30 degrees.  The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateral flexion, 
and left and right rotation.  The normal combined range of 
motion of the cervical spine is 340 degrees and of the 
thoracolumbar spine is 240 degrees.  38 C.F.R. § 4.71a, 
General Rating Formula, Note (2); see also 38 C.F.R. § 4.71a, 
Plate V (2006).  

Under the revised rating criteria for intervertebral disc 
syndrome, a 40 percent evaluation is assigned for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least 4 weeks but less than 6 
weeks during the past 12 months, and a 60 percent evaluation 
is assigned for incapacitating episodes having a total 
duration of at least 6 weeks during the past 12 months.  
38 C.F.R. § 4.71a, Diagnostic Code 5243 (2006).  An 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  38 C.F.R. § 4.71a, General Rating Formula, Note 
(1).

Also under the revised rating criteria for spine 
disabilities, any associated objective neurological 
abnormalities, including, but not limited to, bowel or 
bladder impairment, are to be rated separately, under an 
appropriate diagnostic code.  38 C.F.R. § 4.71a, General 
Rating Formula, Note (1).  

The evidence of record after September 26, 2003 indicates 
painful thoracic scoliosis and cervical spine flexion to 30 
or 40 degrees.  Although at the most recent VA examination, 
there was lumbar extension of 0 degrees and the veteran 
refused to complete other lumbar motion due to pain, the 
remaining evidence of record demonstrated either full lumbar 
range of motion limitation of lumbar spine motion already 
contemplated by a 20 percent evaluation.  Accordingly, an 
evaluation in excess of 20 percent for thoracic scoliosis is 
not warranted after September 26, 2003.  38 C.F.R. § 4.71a, 
General Rating Formula.  

Additionally, an evaluation in excess of 20 percent under the 
diagnostic code for intervertebral disc syndrome is not 
warranted because the veteran denied, and the record did not 
demonstrate, any incapacitating episodes.  38 C.F.R. § 4.71a, 
Diagnostic Code 5243 (2006); see Tedeschi v. Brown, 7 Vet. 
App. 411, 414 (1995).  

The Board has also considered whether a separate rating is 
required for any neurological component of thoracic 
scoliosis.  See 38 C.F.R. § 4.71a, Diagnostic Code 5235, Note 
(1).  Although the veteran intermittently complained of 
radiating pain, he continually denied bowel or bladder 
problems and erectile dysfunction.  Moreover, the objective 
medical evidence of record consistently showed negative 
straight leg raises and did not otherwise suggest 
neurological components of the disability.  Accordingly, the 
veteran is not entitled to a separate 10 percent evaluation 
for neurological symptoms of thoracic scoliosis.

The Board has also considered an increased evaluation under 
Diagnostic Code 5243, for degenerative arthritis of the 
spine, which is rated under Diagnostic Code 5003.  Under 
Diagnostic Code 5003, degenerative arthritis established by 
x-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (2006).  But as noted above, an 
increased evaluation is not warranted based on limitation of 
motion.  38 C.F.R. § 4.71a, General Rating Formula.

The Board has also considered 38 C.F.R. §§ 4.40, 4.45 (2006), 
addressing the impact of functional loss, weakened movement, 
excess fatigability, incoordination, and pain.  See also 
Deluca v. Brown, 8 Vet. App. 202, 206 (1995).  In this 
regard, the veteran has consistently reported flare-ups 
ranging from 20 to 30 minutes to one week in length.  The 
veteran described the flare-ups as manifested by pain of up 
to 9/10 and sufficiently severe that they inhibit movement.  
The veteran also consistently reported muscle spasms and 
stiffness and indicated recently that he could only walk 4 
blocks.  Although in January 2006, the veteran stated that 
his back pain was affecting his life, school, and job, 
throughout the remainder of the time period, the veteran 
reported no affect on his activities of daily living and in 
May 2006, the veteran was employed in a more sedentary job at 
which he noted his back pain was only a severe muscle ache.  
In addition, the objective medical evidence of record noted 
one incident of unsteady gait, and fatigability and possible 
muscle spasm.  But the evidence also demonstrated that the 
veteran ambulated without antalgia or without difficulty, 
that there was no muscle atrophy, no consistent evidence of 
muscle spasms, no use of assistive devices, no discoloration, 
no bony prominences, and no incoordination.  The veteran is 
not entitled to an increased evaluation based on these 
provisions because the evidence of record shows no additional 
functional impairment, incoordination, weakness, or pain 
beyond that already contemplated within a 20 percent 
evaluation.  38 C.F.R. §§ 4.40, 4.45; see also Deluca, 8 Vet. 
App. at 206.

The Board has also considered the issue of whether the 
veteran's thoracic scoliosis presents an exceptional or 
unusual disability picture so as to render impractical the 
application of the regular schedular standards such that 
referral to the appropriate officials for consideration of 
extraschedular ratings is warranted.  See 38 C.F.R. 
§ 3.321(b) (2006); Bagwell v. Brown, 9 Vet. App. 337, 338-39 
(1996).  In this regard, the schedular evaluations in this 
case are not inadequate.  Ratings in excess of that currently 
assigned are provided for certain manifestations of the 
service-connected thoracic scoliosis but the medical evidence 
reflects that those manifestations are not present in this 
case.  Moreover, the evidence does not show that the thoracic 
scoliosis markedly interfered with employment beyond that 
contemplated in the assigned rating, nor does it warrant 
frequent periods of hospitalization, or otherwise render 
impractical the application of the regular schedular 
standards.  Although the veteran has reported that he had to 
quit jobs due to back pain, the veteran is currently working 
in a sedentary job.  The most recent VA examiner noted that 
this type of work was suitable and that the veteran was 
currently working to both his own and his employer's 
satisfaction.  The evidence of record does not show frequent 
hospitalization for thoracic scoliosis.  In the absence of 
any additional factors, the RO's failure to refer of this 
issue for consideration of an extraschedular rating did not 
prejudice the veteran.

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

An initial evaluation in excess of 20 percent for thoracic 
scoliosis is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


